DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12- 19 and 28 – 37 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teaches or suggest a motivation for the method of producing an alcohol form a carbonyl compound comprising; contacting a carbonyl compound with a catalyst, the catalyst comprising a metal component comprising a first component that is rhenium and one or more second components selected from the group consisting of silicon, gallium, germanium, and indium, a carrier on which the metal component is supported, and a mass ratio of elements that are the second components to the rhenium element being in a range of 0.1 to 10.  Based on the examples in the disclosure the catalyst combination of the rhenium and the second metal component with the claimed mass ratio of elements reduces the carbonyl to alcohols in high yield and selective by reducing the side reactions normally associated with rhenium catalyst.  Reducing the side-reactions reduced the amount of side-reaction byproducts.
Furthermore, none of the prior art of record teaches or suggest a motivation for the hydrogenation of a carbonyl compound to produce the corresponding alcohol with catalyst combination comprising a metal component comprising a first component that is rhenium and one or more second components selected from the group consisting of silicon, gallium, germanium, and indium, a carrier on which the metal component is 
The hydrogenation of carbonyl compounds to the corresponding alcohol(s) is generally known by one of ordinary skill in the art.  For instance, Fisher et al. (US 6,765,118) discloses a process for the preparation of alcohols by catalytic hydrogenation of carbonyl compounds, the catalyst used is 0.01 to 50% by weight of rhenium and 0 to 20% by weight, in each case based on the total weight of the catalyst, of at least one further metal chosen from Zn, Cu, Ag, Au, Ni, Fe, Cr, V on oxidatively pretreated activated carbon as support.  (Abstract).  Additionally, Lamb et al. (US 2016/0279615) discloses the hydrogenation of carbonyl groups, that includes reduction of aldehydes to alcohol, wherein the hydrogenation catalyst that incorporate palladium and rhenium on an alumina support.  (Abstract).
However, Fisher nor Lamp conduct a reaction to produce alcohol from a carbonyl compound with specific catalyst combination comprising a metal component comprising a first component that is rhenium and one or more second components selected from the group consisting of silicon, gallium, germanium, and indium, a carrier on which the metal component is supported, and a mass ratio of elements that are the second components to the rhenium element being in a range of 0.1 to 10
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2004/043890 (BASF Aktiengesellschaft).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622